Exhibit 10.34

 

STORE DEVELOPMENT AREA SUMMARY

     PC:                                                             

STORE DEVELOPMENT AGREEMENT

This Agreement, dated             , 201  , is made by and between: DUNKIN’
DONUTS FRANCHISING LLC, (“we,” “our” and “us”) a Delaware limited liability
company with a principal place of business at 130 Royall Street, Canton,
Massachusetts 02021, and                             [individuals]
                                , located at
                                (“you, “your” or “Developer”).

RECITAL

We and you acknowledge receiving good and valuable consideration for this
Agreement and agree as follows:

AGREEMENT

1. Grant of Development Rights. We grant and you accept the exclusive right and
obligation to develop and open Dunkin’ Donuts restaurants (“Restaurant” or
“Restaurants”) within the Store Development Area described in Exhibit A. The
required number of Restaurants and the development schedule (“Development
Schedule”) are set forth in Exhibit B. The term of this grant is the duration of
this Agreement, which expires on the date stated in Exhibit B, unless terminated
earlier by agreement or operation of law. The exclusivity is limited by the
terms of paragraph 6.

2. Initial Franchise Fees. You will pay an Initial Franchise Fee (“IFF”) for
each Restaurant, in the amounts and at the times stated in Exhibit B. At our
option, you will make all payments to us by electronic fund transfer (“EFT”),
and provide authorization and bank account data necessary to set up EFT. These
amounts are non-refundable and must be paid in full, without reduction or
offset. If you develop more Restaurants than are required under the Development
Schedule during the term of this Agreement, then the IFF for each additional
Restaurant will be fifty percent (50%) of the IFF per Restaurant stated in
Exhibit B for each Restaurant and all other fees will be the same as stated in
Exhibit B. You must pay your initial IFF Deposit set forth in Exhibit B with
unencumbered cash and it cannot be borrowed.

3. Development and Opening Requirements

A. You will secure the real estate for each Restaurant, through purchase or
binding lease, by the “Required Control Date,” and open each Restaurant by its
“Required Opening Date,” all as specified in the Development Schedule in Exhibit
B. TIME IS OF THE ESSENCE in performing these obligations. A Restaurant location
must be approved by us in writing. Before you commit to lease or purchase a
location, you should provide us with a copy of the lease or purchase agreement,
along with the acquisition, development and construction costs, and such other
information as we reasonably request, so that we can evaluate the proposal. Each
Restaurant must be constructed and equipped to our then-current standards and
specifications. Prior to opening each Restaurant, you must certify to us in
writing that no more than ninety percent (90%) of the initial investment in the
building, site and additional development, equipment, fixtures and signs for the
Restaurant has been borrowed (“Permitted Financing”).

B. Franchise Agreement and Ownership Requirements. For each Restaurant, you will
sign our then-current version of Franchise Agreement. You must execute our
Franchise Agreement and ancillary documents prior to the date you commence
construction of the Restaurant. We entered into this Agreement based on your



--------------------------------------------------------------------------------

qualifications and your agreement that Developer and any entity organized by
Developer to execute a Franchise Agreement shall provide that their purposes are
limited to owning and operating Restaurants that we franchise to you, unless we
otherwise agree in writing. If you propose to add or subtract owners or change
the ownership percentages for a Franchise Agreement entered into under this
Agreement, the proposal is subject to our prior written approval.

4. Renewal of Rights. This Agreement and the development rights granted in it
expire on the date stated in Exhibit B. If you wish to renew exclusive
development rights for the same Store Development Area, you must advise us in
writing within six (6) months prior to the expiration of this Agreement. We will
then reassess the potential of the Store Development Area for further
development. If we and you agree that there is potential for additional
Restaurants, we will offer you the first opportunity to enter into a new
agreement for the Store Development Area, provided that you met your Development
Schedule under this Agreement, you are in compliance with all of your Dunkin’
Donuts franchise agreements, you meet our then-current Criteria to Expand, and
we and you can agree on a new development schedule. The agreement you sign will
be our then-current store development agreement, and the fees will be the
then-current fees for that Store Development Area. You will have 10 days from
the time you receive the new Agreement to sign and return it to us.

5. Source of Bakery Products. For each Restaurant, you must secure a source for
your bakery products that we have approved in writing.

6. Exceptions to Exclusivity.

A. Special distribution opportunities may arise within the Store Development
Area that may or may not be available to you. Examples include hospitals, train
stations, airports, entertainment and sports complexes, convention centers,
casinos and resorts, limited-access highway food facilities, military
facilities, schools and colleges, office or factory food service facilities,
gas/convenience stores, department stores and “big box” super stores, mobile
units, off-site sales accounts, supermarkets and home improvement retailers. We
retain the right to pursue such special distribution opportunities inside your
Store Development Area, but during the term of this Agreement we will offer you
the first opportunity to become our franchisee for those opportunities provided
that you are in compliance with all material provisions of your agreements with
our affiliates and us, you meet the Criteria to Expand, and the party that
controls the opportunity permits us to do so. You will have fifteen (15) days to
accept the offer in writing. Except as provided in 6.B, special distribution
opportunities that you develop do not count toward the number of Restaurants you
are required to develop under this Agreement, and the IFF is in addition to the
IFF required under this Agreement.

In addition, if there are Restaurants operated by other franchisees in the Store
Development Area, then we reserve the right to approve the relocation of each
Restaurant within its trade area. Further, this Agreement only grants rights as
to the operation of Restaurants. You have no other rights to the use, enjoyment
or benefit of the Dunkin’ Donuts name or trademarks. We retain the complete
right to distribute Dunkin’ Donuts products and services of every kind and
nature through any other channels of distribution. This includes, without
limitation, the distribution and use or sale of Dunkin’ Donuts-trademarked
products in a hotel room, an office or a supermarket (as distinguished from a
Restaurant inside a supermarket).

B. Although gas/convenience locations are expressly excluded from this Store
Development Agreement (“SDA”), if you propose and we approve a Restaurant in a
gas/convenience location within the Store Development Area, we will consider the
development of such location to satisfy one of the Restaurants you are required
to develop pursuant to the SDA’s Development Schedule, provided that: (a) we
determine the proposal will result in a Restaurant that meets certain minimum
then-current menu and design criteria and that opens by the applicable Required
Opening Date in the SDA; and (b) Initial Franchise Fees applicable under the
SDA’s Development Schedule are applied or paid regardless of the length of lease
term (and any corresponding franchise term) you secure.

 

2



--------------------------------------------------------------------------------

7. Confidential Information. Except as necessary to perform your obligations
under this Agreement, you will not provide Confidential Information concerning
the development of Restaurants or the Dunkin’ Donuts System to anyone.
“Confidential Information” means information that is not generally available to
the public.

8. Suspension of Development Rights; Default and Termination. We may terminate
this Agreement if: (a) you default on a monetary obligation to us and do not
cure the default within seven (7) days from the date you receive our written
Notice to Cure; or (b) you default on any other provision of this Agreement and
do not cure the default within thirty (30) days from the date you receive our
written Notice to Cure. If state law requires a longer cure period, then that
longer period shall apply. We may terminate this agreement, without any
opportunity to cure, if you violate the confidentiality provision, if you are
convicted of or plead guilty or no contest to a felony or crime of moral
turpitude, if you commit a fraud upon any of our affiliate(s) or us, or if we
terminate any of your Franchise Agreements in the DMA in which this Store
Development Area is located. If we terminate this Agreement, then you must
immediately pay us all unpaid Initial Franchise Fees (as set forth in Exhibit
B), without reduction or offset, even if you did not open any or all of the
Restaurants.

If at any time you do not meet our then-current Criteria to Expand, we may
suspend your right to develop by a written notice. The suspension will be in
effect until you are not in default and meet the Criteria to Expand. Any
suspension will not alter your Development Schedule unless we, in our sole
discretion, grant an extension in writing.

9. Transfers of Interest

A. Transfer by Us: This Agreement inures to the benefit of our successors and
assigns, and we may assign our rights to any person or entity that agrees in
writing to assume all of our obligations. Upon transfer, we will have no further
obligation under this agreement, except for any accrued liabilities.

B. Transfer by You: We entered into this Agreement based on your qualifications.
You may transfer a direct or indirect interest in this Agreement, but the Store
Development Area and the associated rights and obligations are a package and are
not themselves divisible in any way. Any transfer requires our prior written
consent, which will not be unreasonably withheld. In the event a person holding
a direct or indirect interest dies, that person’s legal representative must,
within nine (9) months of the event, apply in writing to transfer that interest
with notice to all other persons having a direct or indirect interest in this
Agreement.

C. Transfer Fee: At the time of transfer, you must execute a general release of
us in our standard form, and pay us a Transfer Fee of $10,000. In lieu of the
Transfer Fee, we will only charge our then-current Fixed Documentation Fee if
the original signatories to this Agreement retain more than fifty percent
(50%) of the shares after the transfer, or if all of the interests transfer to
the spouse(s) or children of the original signatories or to beneficiaries or
heirs of an owner who dies or becomes mentally incapacitated.

D. Right of First Refusal: We have a right of first refusal for any proposed
transfer. You must provide us with a copy of any agreement (and any amendment to
the agreement) for the transfer, and we will have sixty (60) days after receipt
to notify you that we are exercising our option to purchase the interest under
the same terms and conditions. If we do so, you still are obligated to pay a
Transfer Fee.

10. Dispute Resolution

A. Waiver of Rights: The parties waive and agree not to include in any pleading
or arbitration demand: class action claims; demand for trial by jury; claims for
lost profits; or claims for punitive, multiple, or exemplary damages. If any
pleading is filed that contains any of these claims or a jury demand, or if a
court determines that all or any part of the waivers are ineffective, then the
pleading shall be dismissed with prejudice, leaving the pleading party to its
arbitration remedy. No claim by you can be consolidated with the claims of any
other holders of development rights. If such claims and demands cannot be waived
by law, then the parties agree that any recovery shall not exceed two (2) times
actual damages.

 

3



--------------------------------------------------------------------------------

B. Arbitration: Either of us, as plaintiff, may choose to submit a dispute to a
court or to arbitration administered by the American Arbitration Association
(“AAA”) under its Commercial Arbitration Rules (or another nationally
established arbitration association acceptable to you and us) and under the
Federal Rules of Evidence. The plaintiff’s election to arbitrate or to submit
the dispute to the court system is binding on the parties, except that we shall
have the option to submit to a court any of the following actions: to collect
fees due under this Agreement; for injunctive relief; to protect our
intellectual property, including Proprietary Marks; and to terminate this
Agreement for a default. For any arbitration, the arbitrator(s) shall issue a
reasoned award, with findings of fact and conclusions of law. The arbitration
award and the decision on any appeal will be conclusive and binding on the
parties. Actions to enforce an express obligation to pay money may be brought
under the Expedited Procedures of the AAA’s Commercial Arbitration Rules. The
place of arbitration shall be in the state in which the Restaurant is located.
The Federal Arbitration Act shall govern, excluding all state arbitration law.
Massachusetts’s law shall govern all other issues. Arbitration must be commenced
within two (2) years after discovery of facts giving rise to the claim.

C. Scope of Arbitration: Disputes concerning the validity or scope of this
Section 10, including whether a dispute is subject to arbitration, is beyond the
authority of the arbitrator(s) and shall be determined by a court of competent
jurisdiction pursuant to the Federal Arbitration Act, 9 U.S.C. §1 et seq., as
amended from time to time. The provisions of this Section 10 shall continue in
full force and effect subsequent to any expiration or termination of this
Agreement.

D. Appeals: Either party may appeal the final award of the arbitrator(s) to the
appropriate U.S. District Court. The Court’s review of the arbitrator’s findings
of fact shall be under the clearly erroneous standard, and the Court’s review of
all legal rulings shall be de novo. If it is determined that this provision for
federal court review is not enforceable, then either party may appeal the
arbitrator’s final award to a panel of three arbitrators chosen under AAA
procedures, employing the same standards of review stated immediately above.

11. Miscellaneous.

A. You are an independent contractor of ours. Neither party to this Agreement
has the power to bind the other. Neither party is liable for any act, omission,
debt or any other obligation of the other, and you and we agree to indemnify and
save each other harmless from any such claim and the cost of defending such
claim. The waiver by either party of a breach of any provision of this Agreement
applies only to that one breach and only to that one provision. If we accept
payments from any person or entity other than you, such payments will be deemed
made by such person as your agent and not as your successor. If, for any reason,
any provision of this Agreement is determined to be invalid or to conflict with
an existing or future applicable law, then the remaining provisions will
continue to bind the parties and the invalid or conflicting provision will be
deemed not to be a part of this Agreement. Our rights and remedies are
cumulative. The limited right to use the “Dunkin’ Donuts” name and trademarks is
granted in the Franchise Agreement you will sign for each Restaurant. It is not
granted in this Agreement. Neither you nor your successor may create or assert
any security interest or lien in this Agreement.

B. This Agreement and the documents referred to herein shall be the entire, full
and complete agreement between you and us concerning the subject matter of this
Agreement, which supersedes all prior agreements. Nothing in this Section,
however, is intended to disclaim the representations we made in the franchise
disclosure document that we furnished to you. This Agreement is made in the
Commonwealth of Massachusetts, USA, and shall be interpreted, construed and
governed by the laws of the Commonwealth of Massachusetts. This Agreement may be
executed in multiple counter-parts, by facsimile or otherwise. This Agreement
may only be modified by the parties in writing.

 

4



--------------------------------------------------------------------------------

C. All notices shall be sent by prepaid private courier or certified mail to the
addresses above, or to such other addresses as you and we provide each other in
writing. All notices to us shall be sent to “Attention: Legal Department.”

D. Your success in this business is speculative and depends, to an important
extent, upon your ability as an independent business owner. We do not represent
or warrant that locations we approve will achieve a certain level of sales or be
profitable. If we provide maps, demographics or other information to you in
connection with the Store Development Area, we do so without any representation
or warranty that the information is complete, accurate or current. We do not
represent that you will be able to find or secure locations within the Store
Development Area or that you will be able to develop all of the required
Restaurants. By your signature below, you acknowledge that you have entered into
this Agreement after making an independent investigation of the Dunkin’ Donuts
System and the Store Development Area.

(The remainder of this page is intentionally left blank.)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have duly executed, sealed and delivered this Agreement in duplicate the day and
year first written above.

 

ATTEST/WITNESS:     

(Developer)

[insert corp., LLC or partnership]

 

    

 

 

DUNKIN’ DONUTS FRANCHISING LLC

    

By:

 

6



--------------------------------------------------------------------------------

PERSONAL GUARANTEE

The undersigned represent and warrant that they hold a direct or an indirect
interest in FRANCHISEE ENTITY NAME organized under the laws of the
State/Province of             .

Waiving demand and notice, the undersigned hereby, jointly and severally,
personally guarantee the full payment of Developer’s money obligations to us
(and our parents or affiliates) and the performance of all of Developer’s other
obligations under this Store Development Agreement. The undersigned, jointly and
severally, agree that we may, without notice to or consent of the undersigned,
(a) extend, in whole or in part, the time for payment of Developer’s money
obligations under the Store Development Agreement; (b) modify, with the consent
of Developer, any of its obligations under the Store Development Agreement;
and/or (c) settle, waive or compromise any claim that we have against Developer
or any of the undersigned, all without in any way affecting the personal
guarantee of the undersigned. This Guarantee is intended to take effect as a
sealed instrument.

 

 

Witness

    

 

, individually

Print Name:                                                               
                                                      

    

 

Witness

    

 

, individually

Print Name:                                                               
                                                      

    

 

Witness

    

 

, individually

Print Name:                                                               
                                                      

    

 

Witness

    

 

, individually

Print Name:                                                               
                                                      

    

 

7



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITION OF STORE DEVELOPMENT AREA

 

8



--------------------------------------------------------------------------------

EXHIBIT B

I. Development Schedule:

 

Restaurant

  

Years of Franchise Term

   Required Control Date    Required Opening Date

1

        

2

        

3

        

4

        

5

        

6

        

7

        

8

        

II. [Intentionally Omitted]

III. Initial Franchise Fees:

# of Restaurants             X IFF Per Restaurant             Total IFF Due
$            

Less Discount, if applicable             

 

IFF Deposit due upon Execution of SDA

   $                        

2nd IFF Payment Due             

   $     

3rd IFF Payment Due             

   $     

IV. For each Restaurant, you will sign our then-current version of Franchise
Agreement.

V. Continuing Fees: The following fees shall apply for each Restaurant:

 

i.

   Continuing Franchise Fee:      

ii.

   Continuing Advertising Fees:   

*

  

iii.

   Marketing Start-Up Fee:      

 

* plus any greater percentage agreed upon by a two-thirds majority of the
Restaurants in the same Designated Market Area.

VI. Term: The term of this agreement shall expire on             .

 

9



--------------------------------------------------------------------------------

 

STORE DEVELOPMENT AREA SUMMARY:

   PC #                        


CERTIFICATION OF AGREEMENT

By signing below, you acknowledge that you received our Franchise Disclosure
Document (“FDD”) and have had the opportunity to review it and obtain the advice
of an attorney. Your answers to the questions below will provide us with an
opportunity to correct any possible misunderstandings prior to entering into
this agreement with you (“Agreement”). Therefore, your certification is
important and we will act in reliance upon your answers below in signing this
Agreement.

Other than what is written in this Agreement or FDD, describe below any
information provided by any employee or agent of our company that has influenced
your decision to sign this Agreement.

If the answer is “none,” please write “NONE” below.

 

 

 

 

 

 

Other than the historical information that is provided in Items 7 or 19
(including the Notes sections) of our FDD, describe below any information
provided by any employee or agent of our company about your future financial
performance, including sales, costs or profits, that has influenced your
decision to sign this Agreement.

If the answer is “none,” please write “NONE” below.

 

 

 

 

 

 

If you do not complete and sign this page, we will not counter-sign this
Agreement (or, if that has already taken place, we have the right to void this
Agreement).

I certify that the above information is true, as of the same date as that on
which this Agreement was signed.

 

   DEVELOPER: Witness/Attest:   

 

 

   By:                                                                      
                                                

 

Witness

  

 

, individually

Print Name:

  

 

Witness

  

 

, individually

Print Name:

  

 

Witness

  

 

, individually

Print Name:

  

 

10